DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 21-35 are pending.
Claims 34 & 35 are withdrawn from consideration as directed to non-elected inventions.
Claims 21-33 are presented for examination and rejected as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-33 stand rejected under 35 U.S.C. 103 as being unpatentable over Loubert (U.S. 8,124,689), in view of Li (U.S. 5,288,827).
Applicants’ claims are directed to transdermal drug delivery systems which can be used to deliver amine drugs comprising a silicone-containing acrylic polymer matrix which contains a polymer which combines acrylic monomers and silicone-containing acrylic monomers and an amine drug selected from a Markush-type listing of alternatives including each of paroxetine and methylphenidate.  The claim language describing the device as being “in the form of a flexible finite system for topical application,” which by reference to applicants disclosure as originally filed is synonymous with “a substantially solid form capable of conforming to a surface with which it comes into contact, and capable of maintaining contact so as to facilitate topical application.  Such systems in general are known in the art and commercially available, such as transdermal drug delivery patches."  (Specification, [0030]).  The examiner considers any device described as a “transdermal drug delivery system” as addressing the “flexible finite system for topical application” language of the instant claims.  Claims 22-24 specify that the PSA and drug are to be the only components in the polymer matrix portion of the transdermal drug delivery device.  Claims 25-28 further narrow the scope of the silicone-containing acrylic monomers and the acrylic monomers to be used in the device, with Claims 29-31 specifying the relative 
Loubert discloses 7 examples of transdermal drug delivery systems containing ketoconazole, shown below, which contains two tertiary amine moieties in the piperazine ring, as well as an imidazole ring.  (Col.38, L.18-20).

    PNG
    media_image1.png
    200
    570
    media_image1.png
    Greyscale

The TDDS exemplified as containing ketoconazole combine various amounts of PDMS (silanol endblocked polydimethylsiloxane) and 3-methacryolyloxypropyldimethylchlorosilane copolymers with 2-ethylhexyl methacrylate and methacrylate monomers, addressing the silicone containing acrylic monomer and acrylic monomer limitations of the instant Claims.  (Examples 1, 2, 4, 5, 12-15 and 17-19; Col.22 – Col.31).  In addition, Loubert more generally describes silicone acrylate hybrid compositions used as pressure sensitive adhesives.  (Col.5, L.20-33).  Loubert indicates that such silane/acrylate pressure sensitive adhesives are useful as transdermal drug delivery systems in accordance with well-known techniques.  (Col.15, L.8-11).  Specifically, such transdermal drug delivery systems incorporate a backing layer and a release liner.  (Col.16, L.4-57).  Particular active agents taught as being usefully incorporated into such transdermal drug delivery systems include each of the instantly claimed clonidine, amphetamine, and paroxetine.  (Col17, L.21; Col.17, L.67, Col.18, L.30).  Loubert does not require the inclusion of polymers or components other than the PSA copolymer and active agent to be 
Against this backdrop, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of silane/acrylate pressure sensitive adhesive containing an active agent such as clonidine, amphetamine, or paroxetine to formulate a transdermal drug delivery device such as transdermal patch having a backing layer and a release liner from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
While Loubert is not particularly limiting in terms of the silane/acrylate pressure sensitive adhesives, a particular combination of, for example, the instantly claimed 3-methylacryloxy propyl tri(trimethylsiloxy)silane and 2-ethylhexyl acrylate is not recited.

It would have been prima facie obvious for one having ordinary skill in the art at the time of the instant invention to have used the most particularly preferred copolymers of siloxy silanes, specifically 3-methacryloxypropyl tris(trimethylsiloxy)silane, and alkyl (meth)acrylate, specifically 2-ethylhexyl acrylate exemplified as “Example 4" or "Example 5" known to be useful as pressure sensitive adhesives for transdermal drug delivery applications disclosed by Li as the silane/acrylate pressure sensitive adhesive in the transdermal drug delivery devices of Loubert.  One having ordinary skill in the art would have been motivated to do so because generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and .
Response to Arguments
Applicant's arguments filed 30 April 2021 have been fully considered.
Applicants arguments, that the language added to the claims otherwise found obvious by the Patent Trial and Appeal Board in their opinion of 14 August 2019 has been “glossed over” by the examiner is unpersuasive.  Rather than glossing over this language, the Examiner has pointed to Applicants’ own disclosure to assert that the properties newly recited in the otherwise obvious composition are, by applicants own admission, properties inherent to the pressure sensitive adhesive polymers encompassed by the instant claims.  See Specification [0048; 0088; 0094-0105].  Applicants are reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (indicating that "products of identical chemical 
Applicants’ assertion that the instant compositions addresses a particular problem reframes an argument previously presented to and found unpersuasive by the Patent Trial and Appeal Board.  See Appeal 2018-004631, pg. 8-10.  Res judicata compels the examiner to find this argument no more persuasive on repetition.  Applicants assert that the newly added language in the claims distinguishes the present record from that considered by the Board previously.  This overlooks the fact that the Board specifically reviewed the entirety of Applicants disclosure, reminding applicants of their obligation to establish that the peel force properties asserted were unexpected given the state of the art.  This requires that Applicants compare the invention to the closest prior art, and provide data commensurate in scope with the invention claimed.  See In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”), In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  As set forth by the Board,
Unexpected results must be "commensurate in scope with the degree of protection sought by the claimed subject matter." In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). The burden of demonstrating unexpected results rests on the party asserting them. In re Klosak, 455 F .2d 1077, 1080 (CCP A 1972). That burden has not been carried here because Appellant has not established that the results achieved using the recited amine drugs were unexpectedly superior compared to the closest prior art, which is the preferred composition disclosed by Li. See In re Baxter Travenol Labs., 952 F.2d 388,392 (Fed. Cir. 1991). As Examiner explains, 

Applicants’ disclosure fails to meet these standards in multiple regards.  First, applicants continue to rely solely on the data presented with the application as originally filed.  As the Board pointed out, this fails to consider the invention in relation to the closest prior art.  Further complicating applicants position is the fact that the claims presented assert “the composition exhibits a stable release liner peel force over 4 months.”  (Claim 21).  Applicants’ disclosure fails to establish that the compositions claimed actually achieve this property.  See In re Greenfield, 197 USPQ 227, 229 (CCPA 1978) (holding that despite the fact that the rejection was one of obviousness and not anticipation, the burden was nevertheless on applicant to provide factual verification of an alleged functional property).  The data provided concerning peel force does not appear to establish that compositions according to the invention retain a stable peel force over four months.  Peel force instead appears to either decrease significantly (see “Example 3,” “Example 4,” “Example 6”), increase significantly (“Example 5”; “Example 7,” Lot # RN090-90-2L & RN090-90-3L), or vary considerably (“Example 7,” Lot # RN090-90-1L).  Applicants are reminded that once the examiner establishes a prima facie case of obviousness, the burden shifts to the applicant to rebut that case.  In re Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011).  When unexpected results are proffered, applicants must “provide an adequate basis to support the conclusion that other embodiments falling within the claim will behave in the same manner” in order to “establish that the evidence is commensurate with [the] scope of the claims.”  Id. at 1068.  Here, the record cannot support the conclusion applicants advance: that peel force of the claimed compositions remains stable over four months, let alone establish that such a property is actually unexpected.
Honeywell (Honeywell Int'l Inc. v. Mexichem Amanco Holding S.A. De C.V., 865 F.3d 1348 (Fed. Cir. 2017)) is likewise unpersuasive.  Applicants Honeywell references gloss over the portion of the holding which establishes “[w]hat is important regarding properties that may be inherent, but unknown, is whether they are unexpected.”  Id. at 1355 (emphasis added).  Applicants’ Honeywell-based arguments therefore run afoul of the problem previously recognized by both the Examiner and the Board regarding applicants’ position that the invention provides unexpected results.  To reiterate, this encompasses applicants’ failure to establish that the property claimed actually occurs over the breadth of the invention, a failure to compare the invention to the closest prior art, and a failure to provide such evidence of unexpected results commensurate in scope with the claims.  As a result, applicants have failed to establish that the instant compositions in fact give rise to an unexpected property, with the result that the holding of Honeywell is inapposite given the present record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-33 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8, 10-12, and 16 of copending Application No. 14/206,369 in view of Loubert and Li, discussed in greater detail above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 30 April 2021 are unpersuasive as applicants have essentially failed to respond to the rejection in a substantive manner.

Claims 21-33 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-13, and 23-28 of copending Application No. 14/654,919 in view of Loubert and Li, discussed in greater detail above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending '919 application are specifically directed to transdermal drug delivery devices which combine the amphetamine or clonidine included in Claims 8 and 9 in the same polymeric matrix/backing layer/release liner transdermal drug delivery system polymeric matrix set forth by instant claims 2-7; Loubert and Li are relied upon to establish that the generically recited silicone-containing acrylic polymers would have included PDMS (silanol endblocked polydimethylsiloxane) and 3-methacryolyl oxypropyldimethylchloro silane copolymers with 2-ethylhexyl methacrylate and methacrylate monomers, addressing the various acrylic copolymers of the ‘919 application.  The differences between the instant and copending claims therefore amount to little more than a rearrangement of art-known elements with each performing precisely as the skilled artisan would expect: it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 30 April 2021 are unpersuasive as applicants have essentially failed to respond to the rejection in a substantive manner.

Conclusion
No Claims stand allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.